 



Exhibit 10.1

[Ask Jeeves Letterhead]

January 19, 2005

A. George Battle
[address]

Dear Skip:

     We are pleased to inform you that the Compensation Committee of the Board
of Directors of Ask Jeeves, Inc. (the “Company”) approved a new special
severance benefit program for you and other key executives. The Compensation
Committee approved the substance of the new program on October 28, 2004 and
recently approved the final form of this agreement. The purpose of this letter
agreement is to set forth the terms and conditions of your new severance package
and to explain the limitations that may impact the overall value of that package
under certain circumstances.

     Under the new program, you will become entitled to severance benefits in
the event: (i) your employment is terminated by the Company other than for cause
or (ii) your employment terminates under certain circumstances within a
specified time period following a substantial change in ownership or control of
the Company. The level of your severance benefits will vary with the
circumstances under which your employment terminates. To understand the full
scope of your benefits, you should familiarize yourself with the definitional
provisions of Part One of this letter agreement. The benefits comprising your
severance package are detailed in Parts Two and Three, and the dollar
limitations on the overall value of your benefit package and other applicable
restrictions are specified in Parts Four and Five. Certain ancillary matters
affecting your severance arrangement are covered in Part Six.

     The new severance benefits set forth in this letter agreement will
supersede your existing severance package with the Company set forth in the
letter agreement between you and the Company dated November 14, 2002 (your
“Prior Agreement”). You must, as a condition to your entitlement to the new
severance benefits set forth in this letter agreement, execute the Acceptance
section at the end of this letter in which you agree that the severance benefits
provided under this letter agreement will replace your existing severance
benefit package under the Prior Agreement and that you will have no further
rights or entitlements under that replaced package.

PART ONE — DEFINITIONS

     For purposes of this letter agreement, the following definitions will be in
effect:

     Base Salary means, for purposes of your salary continuation benefits under
Part Two of this letter agreement, your monthly rate of base salary from the
Company in effect immediately prior to your Involuntary Termination. For
purposes of your salary continuation benefits under Part Three of this letter
agreement, “Base Salary” means the greater of (1) the monthly rate of

 



--------------------------------------------------------------------------------



 



your base salary from the Company in effect for you immediately prior to the
Change in Control, or (2) the monthly rate of your base salary from the Company
in effect immediately prior to your Involuntary Termination.

     Board means the Company’s Board of Directors.

     Change in Control means the occurrence of a change in the ownership or
control of the Company effected through any of the following transactions:

     (i) the consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale, transfer or other disposition of all or
substantially all of the assets of the Company (including, without limitation,
in complete liquidation or dissolution of the Company), or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the total shares of Common Stock or the combined
voting power of the Company’s securities (determined by the power to vote with
respect to the elections of Board members) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
shares of Common Stock or the combined voting power of the Company’s securities
(determined by the power to vote with respect to the elections of Board members)
outstanding immediately after the consummation of such transaction or series of
related transactions, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the total shares of Common Stock or the combined voting
power of the Company’s securities (determined by the power to vote with respect
to the elections of Board members), as the case may be, (2) no individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (excluding any entity resulting from such Business Combination or
a Parent or any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination or Parent) beneficially owns,
directly or indirectly, thirty-five percent (35%) or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership of
thirty-five percent (35%) or more existed prior to the Business Combination, and
(3) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Board at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Combination, or

     (ii) any transaction or series of related transactions, other than a
transaction covered by clause (i) above that does not constitute a Change in
Control pursuant to such clause, pursuant to which any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(3) of the Exchange Act)
(other than the Company, or any employee

2



--------------------------------------------------------------------------------



 



benefit plan (or related trust) of the Company or a Corporate Affiliate or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly the beneficial owner of
securities possessing (or convertible into or exercisable for securities
possessing) thirty-five percent (35%) or more of the total shares of Common
Stock or the combined voting power of the Company’s securities (determined by
the power to vote with respect to the elections of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Company or the acquisition of outstanding securities held by one or more of the
Company’s stockholders; or

     (iii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

For purposes of this Change in Control definition, beneficial ownership will be
determined in accordance with Section 13(d) of the Exchange Act.

     Code means the Internal Revenue Code of 1986, as amended.

     Common Stock means the Company’s common stock.

     Company means Ask Jeeves, Inc. a Delaware corporation, or any successor
corporation, whether or not resulting from a Change in Control.

     Corporate Affiliate means any parent corporation of the Company within the
meaning of Code Section 424(e) or any subsidiary corporation of the Company
within the meaning of Code Section 424(f).

     Disability means a physical or mental impairment which substantially limits
one of your major life activities and which renders you unable to perform the
essential functions of your position, even with reasonable accommodation which
does not impose an undue hardship on the Company, for more than one hundred
eighty (180) days in any consecutive twelve (12) month period. The Board
reserves the right, in good faith, to make the determination of whether or not a
Disability exists for purposes of this letter agreement based upon information
supplied by you and/or your medical personnel, as well as information from
medical personnel (or others) selected by the Company or its insurers.

     Exchange Act means the Securities Exchange Act of 1934, as amended.

     Good Reason means the occurrence of any one or more of the following
without your express written consent: (A) a reduction in the aggregate dollar
amount of your Base Salary, (B) a reduction of your Target Bonus by more than
fifteen percent (15%), (C) you are informed by the Company that your principal
place of employment will be relocated to a location that is

3



--------------------------------------------------------------------------------



 



greater than fifty (50) miles away from your then-current principal place of
employment, or (D) a material reduction in the nature and status of your
authorities, duties, and responsibilities, (when such authorities, duties, and
responsibilities are viewed in the aggregate) from their level in effect
immediately prior to such change, other than an insubstantial and inadvertent
act that is remedied by the Company promptly after the Company receives from you
notice thereof. For purposes of your severance benefits under Part Three of this
letter agreement, “Good Reason” shall also include (in addition to, and not in
lieu of) the occurrence of any one or more of the following without your express
written consent: (A) if you are a executive vice president or more senior
officer of the Company, any reduction in your title, (B) if you report to the
Chief Executive Officer of the Company, any change in reporting relationship
such that you no longer report to the Chief Executive Officer of the Company
(or, if the Company has a parent company, to the Chief Executive Officer of the
ultimate parent of the Company), (C) if you report to the Board, any change in
reporting relationship such that you no longer report to the Board (or, if the
Company has a parent company, to the Board of the ultimate parent of the
Company), (D) any reduction in the nature and status of your authorities,
duties, and responsibilities from their level in effect immediately prior to
such change (for this purpose, if the Company ceases to be a publicly-traded
corporation, you will be deemed to have suffered such a reduction in the nature
and status of your authorities, duties, and responsibilities unless you are
offered a position as an executive officer with the same or more senior title by
a publicly-traded parent of the Company), other than an insubstantial and
inadvertent act that is remedied by the Company promptly after the Company
receives from you notice thereof, (E) the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform the obligations under this letter agreement, as contemplated in
Section 10 of Part Six; or (F) any purported termination by the Company of your
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 2 of Part Six. In any event, your right to terminate
employment for Good Reason will not be affected by your incapacity due to
physical or mental illness. Your continued employment will not constitute a
consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason.

     Health Care Coverage means the continued coverage to which you and your
eligible dependents may, at the Company’s expense, become entitled, under the
Company’s health plans pursuant to the severance benefit provisions of Part Two
or Part Three of this letter agreement, as applicable.

     Involuntary Termination means (i) the involuntary termination of your
employment with the Company other than a Termination for Cause or (ii) your
resignation of your employment with the Company within sixty (60) days following
the occurrence of an event giving rise to Good Reason. For avoidance of doubt,
an Involuntary Termination will not be deemed to occur in the event your
employment terminates for any other reason, including but not limited to, by
reason of your death or Disability, Termination for Cause, or termination by you
other than for Good Reason. However, if immediately prior to the condition or
event leading to, or the commencement of, your Disability or immediately prior
to your death, you would have had an Involuntary Termination if you had
terminated at that time, then upon your termination for Disability or death (as
applicable) you will be deemed to have incurred an Involuntary Termination.

4



--------------------------------------------------------------------------------



 



     Option means any stock option granted to you under any of the Plans
(including stock options granted after the date of this letter agreement, unless
otherwise expressly provided by the Board or the Compensation Committee of the
Board at the time of the applicable grant) which is outstanding at the time of
your Involuntary Termination, whether or not in connection with a Change in
Control.

     Plans mean (i) the Company’s 1999 Equity Incentive Plan, as amended or
restated from time to time, (ii) the Company’s 1999 Non-Qualified Equity
Incentive Plan, as amended or restated from time to time, and (iii) any
successor stock incentive plan subsequently implemented by the Company.

     Release means a written release, discharge and covenant not to sue, in a
form provided by the Company, entered into by you on behalf of yourself, your
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, of and in favor of the Company, its parent (if
any), the Company’s subsidiaries and affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, members, representatives, assigns, and
successors, past and present, and each of them (the “releasees”), with respect
to and from any and all claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
you may then own or hold or at any time theretofore owned or held or may in the
future hold as against any or all of said releasees, arising out of or in any
way connected with your employment relationship with the Company and any
Corporate Affiliate with which you have had such a relationship, or the
termination of your employment or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
releasees, or any of them, committed or omitted prior to the date of such
release including, without limiting the generality of the foregoing, any claim
under Section 1981 of the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act, the California Family Rights Act, any other claim
under any other federal, state or local law or regulation, and any other claim
for severance pay, bonus or incentive pay, sick leave, holiday pay, vacation
pay, life insurance, health or medical insurance or any other fringe benefit,
medical expenses, or disability (except that such release shall not constitute a
release of any Company obligation to you that may be due to you upon the
Company’s receipt of such release or that may be due to you under any Company
retirement plan intended to be qualified under Section 401(a) of the Code). The
Release shall also contain your warrant that you have not theretofore assigned
or transferred to any person or entity, other than the Company, any released
matter or any part or portion thereof and that you will defend, indemnify and
hold harmless the Company and the aforementioned releasees from and against any
claim (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) that is directly or indirectly based on
or in connection with or arising out of any such assignment or transfer made,
purported or claimed. The Release shall also contain your resignation from each
and every board of directors (or similar body, as the case may be) of the
Company and each Corporate Affiliate on which you may then serve (if any) and
each and every office of the Company and each Corporate Affiliate

5



--------------------------------------------------------------------------------



 



that you may then hold, and all positions that you may have previously held with
the Company and any Corporate Affiliate.

     Target Bonus means the annual incentive bonus to which you would be
eligible under the Company’s Incentive Bonus Plan (or any similar successor
plan) for a particular fiscal year calculated on the following assumptions:
(1) that at the conclusion of such year the Company’s performance is at 100% of
its performance milestone target and (2) that at the conclusion of such year
your individual performance is at 100% of your individual target level.

     Termination for Cause means, until the occurrence of a Change in Control,
the Company’s termination of your employment for any of the following reasons:
(i) your commission of any act of fraud, embezzlement or dishonesty, (ii) your
unauthorized use or disclosure of any confidential information or trade secrets
of the Company or any Corporate Affiliate, (iii) any misconduct by you, whether
by omission or commission, which has a material adverse effect upon the
Company’s business or affairs, (iv) your continued failure to perform the
duties, functions and responsibilities of your position after written notice
from the Company identifying the deficiencies in your performance and a
reasonable cure period of not less than thirty (30) days, or (v) a breach of
your fiduciary duties as an officer of the Company. As to acts, events, and
omissions that occur after the occurrence of a Change in Control, “Termination
for Cause” means the Company’s termination of your employment for any of the
following reasons: (i) your commission of any act of material fraud, material
embezzlement or material dishonesty, (ii) your unauthorized use or disclosure of
any material confidential information or trade secrets of the Company or any
Corporate Affiliate, (iii) any misconduct by you, whether by omission or
commission, which has a material adverse effect upon the Company’s business or
affairs, (iv) your continued failure to perform the essential duties, functions
and responsibilities of your position after written notice from the Company
identifying the deficiencies in your performance and a reasonable cure period of
not less than thirty (30) days, or (v) a material breach of your fiduciary
duties as an officer of the Company.

PART TWO — NORMAL SEVERANCE BENEFITS

     Except as otherwise provided in Part Three of this letter agreement, should
your employment with the Company terminate by reason of an Involuntary
Termination prior to the occurrence of a Change in Control, then you will become
entitled to receive the severance benefits provided under this Part Two.
Notwithstanding the foregoing, you will only be entitled to receive such
benefits if you execute and deliver to the Company, at the time of your
Involuntary Termination, a fully executed, valid and binding Release.
Furthermore, and notwithstanding anything else contained herein to the contrary,
the Company shall have no obligation to pay you such benefits until after such
Release has become irrevocable by you in accordance with all applicable laws,
rules and regulations. In addition, your benefits under this Part Two will be
subject to the limitations of Part Four and your compliance with the restrictive
covenants set forth in Paragraph 1 of Part Five. Your benefits under this
Part Two shall be in lieu of any other severance benefits to which you might
otherwise, by reason of the termination of your employment, be entitled under
any other severance plan, program or arrangement of the Company, including
without limitation, any benefits under your Prior Agreement. In no event will
you be entitled to benefits under both Part Two and Part Three of this letter
agreement.

6



--------------------------------------------------------------------------------



 



     The severance benefits to which you may become entitled under this Part Two
shall consist of the following:

     (a) Salary Continuation. You will receive salary continuation payments, at
your monthly rate of Base Salary, for a period of six (6) months following your
Involuntary Termination. Such salary continuation payments shall be made at
semi-monthly intervals on or about the 15th and last day of each calendar month
and shall be subject to the Company’s collection of all applicable income and
employment withholding taxes.

     (b) Target Bonus. You will be entitled to fifty percent (50%) of your
annual Target Bonus for the fiscal year of the Company in which your Involuntary
Termination occurs. Payment of your Target Bonus entitlement hereunder will be
made within thirty (30) days after the date of your Involuntary Termination,
subject to the Company’s collection of all applicable income and employment
withholding taxes.

     (c) Health Care Coverage. You will be entitled to continuation of existing
coverage under the Company’s group medical, dental and/or vision group plans for
you and your eligible dependents, provided and to the extent that you and/or
your eligible dependents elect to continue coverage under the Company’s medical,
dental and/or vision group plans in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Such Company-paid health coverage (“Health Care Coverage”) shall continue until
the earliest to occur of (i) the expiration of your salary continuation period
under subparagraph (a) above; (ii) the first date on which you are covered under
another employer’s health benefit program without exclusion for any pre-existing
medical condition; or (iii) the end of your statutory entitlement to health care
coverage pursuant to COBRA. During the Health Care Coverage period, the Company
will pay the full COBRA premiums due. After your period of Health Care Coverage
hereunder ends, you and/or your dependents may continue group medical, dental
and/or vision plan coverage for the duration (if any) of your COBRA-coverage
entitlement period by paying the full amount of premiums due in accordance with
COBRA.

     (d) Partial Option Acceleration. The vesting schedule in effect for the
shares of Common Stock subject to your Options, to the extent outstanding at the
time of your Involuntary Termination, will be accelerated by an additional six
(6) months so that each such Option shall immediately become exercisable for the
additional number of shares for which that Option would have otherwise been
exercisable under the normal vesting schedule in effect for that Option had you
actually rendered an additional six (6) months of service with the Company prior
to the date of your Involuntary Termination. You will have until the earlier of
(i) the expiration of the option term, (ii) the termination of the Option in
connection with a Change in Control or similar event as provided in the
applicable Plan and/or stock option agreement, or (iii) the end of the limited
post-employment exercise period specified in the applicable stock option
agreement for such Option in which to exercise such Option for any or all of the
shares of Common Stock for which that Option is vested and exercisable at the
time of your Involuntary Termination, including the shares of Common Stock which
vest on an accelerated basis in accordance

7



--------------------------------------------------------------------------------



 



with the foregoing provisions of this subparagraph (d). This Paragraph (d) shall
control as to each such Option notwithstanding anything in the applicable Plan
and/or stock option agreement to the contrary.

     (e) Outplacement Services. The Company shall pay for up to six (6) months
of outplacement services, up to a maximum aggregate benefit of $10,000, which
you obtain from one or more agencies authorized by the Company to provide you
with such services.

PART THREE — SPECIAL CHANGE IN CONTROL BENEFITS

     Should your employment with the Company terminate by reason of an
Involuntary Termination within eighteen (18) months after a Change in Control,
then you will become entitled to receive the severance benefits set forth in
this Part Three. Notwithstanding the foregoing, you will only be entitled to
receive such benefits if you execute and deliver to the Company, at the time of
your Involuntary Termination, a fully executed, valid and binding Release.
Furthermore, and notwithstanding anything else contained herein to the contrary,
the Company shall have no obligation to pay you such benefits until after such
Release has become irrevocable by you in accordance with all applicable laws,
rules and regulations. In addition, your benefits under this Part Three will be
subject to the limitations of Part Four and your compliance with the restrictive
covenants set forth in Paragraph 1 of Part Five. Such benefits shall be in lieu
of any other severance benefits to which you might otherwise, by reason of the
termination of your employment, be entitled under any other severance plan,
program, agreement or arrangement of the Company, including without limitation,
any benefits under your Prior Agreement. In no event will you be entitled to
benefits under both Part Two and Part Three of this letter agreement.

     The severance benefits to which you may become entitled pursuant to this
Part Three are as follows:

     (a) Salary Continuation. You will receive salary continuation payments, at
your monthly rate of Base Salary, for a period of twelve (12) months following
your Involuntary Termination. Such salary continuation payments shall be made at
semi-monthly intervals on or about the 15th and last day of each calendar month
and shall be subject to the Company’s collection of all applicable income and
employment withholding taxes.

     (b) Target Bonus. You will be entitled to one hundred percent (100%) of
your annual Target Bonus for the fiscal year of the Company in which your
Involuntary Termination occurs. Payment of your Target Bonus entitlement
hereunder will be made within thirty (30) days after the date of your
Involuntary Termination, subject to the Company’s collection of all applicable
income and employment withholding taxes.

     (c) Health Care Coverage. You will be entitled to continuation of existing
coverage under the Company’s group medical, dental and/or vision group plans for
you and your eligible dependents, provided and to the extent that you and/or
your eligible

8



--------------------------------------------------------------------------------



 



dependents elect to continue coverage under the Company’s medical, dental and/or
vision group plans in accordance with the provisions of COBRA. Such Health Care
Coverage shall continue until the earliest to occur of (i) the expiration of
your salary continuation period under subparagraph (a) above; (ii) the first
date on which you are covered under another employer’s health benefit program
without exclusion for any pre-existing medical condition; or (iii) the end of
your statutory entitlement to health care coverage pursuant to COBRA. During the
Health Care Coverage period, the Company will pay the full COBRA premiums due.
After the period of Health Care Coverage hereunder ends, you and/or your
dependents may continue group medical, dental and/or vision plan coverage for
the duration (if any) of your COBRA-coverage entitlement period by paying the
full amount of premiums due in accordance with COBRA.

     (d) Option Acceleration. Your Options, to the extent outstanding at the
time of a Change in Control but not otherwise vested and exercisable for all the
shares of Common Stock subject to the Options will, immediately prior to the
effective date of that Change in Control, vest and become exercisable for all of
the shares of Common Stock at the time subject to the Options and may be
exercised for any or all of those shares as fully-vested             shares of
Common Stock. Your Options as so accelerated shall remain exercisable until the
earlier of (i) the expiration of the applicable option term, (ii) the
termination of the Option in connection with a Change in Control or similar
event as provided in the applicable Plan and/or stock option agreement, or
(iii) the end of the limited post-employment exercise period specified in the
option agreement for each such Option; provided that nothing in this letter
agreement shall limit the Company’s ability to terminate the options in
connection with a change in control in accordance with the terms and conditions
of the applicable Plan and stock option agreement. This Paragraph (d) shall
control as to each such Option notwithstanding anything in the applicable Plan
and/or stock option agreement to the contrary.

     (e) Outplacement Services. The Company shall pay for up to twelve
(12) months of outplacement services up to a maximum aggregate benefit of
$20,000.

PART FOUR – BENEFIT LIMITATIONS

     Notwithstanding anything contained in this letter agreement to the
contrary, to the extent that any payment or distribution of any type to you or
for you by the Company, a Company affiliate, any person who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of Code and regulations
thereunder), or any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this letter agreement or
otherwise (including, without limitation, any accelerated vesting, or payment of
stock options or other awards) (collectively, the “Total Payments”) is or will
be subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then the Total Payments will be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) will be one dollar ($1)
less than the amount that would cause the Total Payments to be subject to the
Excise Tax; provided that such reduction to the Total Payments will be made only
if the total after-tax benefit to you is greater after giving effect to such
reduction than if no such reduction had been

9



--------------------------------------------------------------------------------



 



made.

     Unless you give prior written notice specifying a different order to the
Company to effectuate the foregoing, the Company will reduce or eliminate the
Total Payments, by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any other remaining Total Payments other than
any accelerated vesting of stock options or other awards, then by reducing or
eliminating any accelerated vesting of stock options or other awards. The
preceding provisions of this Part Four take precedence over the provisions of
any other plan, arrangement or agreement governing your rights and entitlements
to any benefits or compensation.

     The determination of whether the Total Payments will be reduced as provided
in the first paragraph of this Part Four, and the determination of the amount of
such reduction, will be made at the Company’s expense by a nationally recognized
certified independent public accounting firm selected by the Company (the
“Accounting Firm”). The Accounting Firm will provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to you and the Company within fifteen (15) days of the date of
your termination of employment with the Company.

     It is possible that Total Payments to you will initially be reduced to an
extent greater than that required under the foregoing provisions of this
Part Four (an “Underpayment”). It is also possible that Total Payments will not
initially be reduced to the extent required by the foregoing provisions of this
Part Four (an “Overpayment”). The determination of any Underpayment or
Overpayment will be made by the Accounting Firm in accordance with the foregoing
paragraph. In the event of an Underpayment, the amount of any such Underpayment
shall be paid to you. In the event of an Overpayment, you will promptly pay to
the Company (without interest) the amount of such Overpayment.

PART FIVE — SPECIAL RESTRICTIVE COVENANTS

          1. Non-solicitation. For a period of two (2) years following your
Involuntary Termination, whether or not in connection with a Change in Control,
you shall comply with each of the following restrictive covenants:

     (a) you will not encourage or solicit any of the Company’s employees to
leave the Company’s employ for any reason or interfere in any other manner with
employment relationships at the time existing between the Company and its
employees; and

     (b) you will not induce any of the Company’s suppliers, vendors,
distributors, licensors or licensees to terminate their existing business
contractual relationships with the Company or interfere in any other manner with
any existing business contractual relationship between the Company and any
supplier, vendor, distributor, licensor or licensee.

     2. Effect of Non-Compliance. You acknowledge that monetary damages may not
be sufficient to compensate the Company for any economic loss which may be
incurred by reason of your breach of the restrictive covenants set forth in
Section 1 of this Part Five. Accordingly,

10



--------------------------------------------------------------------------------



 



in the event of any breach of those covenants, the Company shall be entitled to
obtain, in addition to any remedies available at law, equitable relief in the
form of an injunction precluding you from continuing such breach. In addition,
any salary/target bonus continuation payments, Option acceleration, Health Care
Coverage or outplacement services to which you become entitled under Part Two or
Part Three of this letter agreement shall immediately cease should you fail to
comply with any of the restrictive covenants set forth in Section 1 of this
Part Five.

PART SIX — MISCELLANEOUS

     1. Other Terminations of Employment. Should your employment be terminated
by the Company in a Termination for Cause, should you quit, resign or retire
other than for Good Reason, or should your employment terminate due to your
death or Disability, the Company will only be required to pay you (i) any unpaid
compensation earned for services previously rendered through the date of such
termination and (ii) any accrued but unpaid vacation benefits or sick days, and
no benefits will be payable to you under Part Two or Part Three of this letter
agreement.

     2. Notice of Termination. Any termination by the Company for Cause or by
you for Good Reason upon or following a Change in Control will be communicated
by a Notice of Termination. For purposes of this letter agreement, a “Notice of
Termination” means a written notice that indicates the specific termination
provision in this letter agreement that you or the Company relied upon and sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

     3. Re-employment. You will have no right to severance benefits under this
letter agreement with respect to your termination of employment if, in
connection with your termination you are otherwise entitled to severance
benefits under Part Two or Part Three of this letter agreement, but before the
payment (or commencement of the payment, as the case may be) of such benefits,
you become re-employed by the Company or a Company affiliate. Your right to
continuing or additional benefits under this letter agreement will automatically
terminate (but you will not be required to repay benefits already paid) if you
become re-employed by the Company or a Company affiliate. If you are so
re-employed and your employment is later terminated and you again become
entitled to severance benefits under this letter agreement in connection with
such termination, the amount of severance payments otherwise payable to you
hereunder will be reduced by the amount of any severance payments paid to you
hereunder in connection with any prior termination of your employment.

     4. Tax Withholding. The Company has the right to withhold from any amount
otherwise payable to you under or pursuant to this letter agreement the amount
of any taxes that the Company may legally be required to withhold with respect
to such payment (including, without limitation, any United States Federal taxes,
and any other state, city or local taxes). If tax withholding is so required and
the Company cannot satisfy its tax withholding obligations in the manner
described in the preceding sentence, the Company may require you to pay or
provide for the payment of such required tax withholding as a condition to the
payment or delivery of such amounts or benefits. You are solely responsible for
all income and employment taxes arising in connection with this letter agreement
or benefits hereunder.

11



--------------------------------------------------------------------------------



 



     5. Tax Status of Options. The accelerated vesting of one or more of your
Options pursuant to the provisions of this letter agreement may result in the
loss of favorable tax treatment under Code Section 422 for all or part of those
Options which might have otherwise qualified as an incentive stock option under
Code Section 422.

     6. Indemnification. The indemnification provisions for Officers and
Directors under the Company’s ByLaws will (to the maximum extent permitted by
law) be extended to you during the period following your Involuntary
Termination, whether or not in connection with a Change in Control, with respect
to all matters, events or transactions occurring or effected during your period
of employment with the Company.

     7. Death. Should you die before receipt of one or more salary/target bonus
continuation payments to which you become entitled under this letter agreement,
then those payments will be made to your designated beneficiary, or in the
absence of a designated beneficiary to the executors or administrators of your
estate, in accordance with the terms of this letter agreement. You may designate
one or more persons or entities as the primary or contingent beneficiary under
this letter agreement and you may make or change this designation at any time
provided that it is made or changed in a signed writing in a form that is
acceptable to the Company. Should you die before you exercise all your
outstanding Options then such Options, to the extent exercisable at the time of
your death, may be exercised within twelve (12) months after your death (or such
shorter or longer period as may be provided under the applicable stock option
agreement) by the executors or administrators of your estate or by persons to
whom the Options are transferred pursuant to your will or in accordance with the
laws of inheritance. In no event, however, may any such Option be exercised
after the specified expiration date of the option term or any earlier
termination of the Option in connection with a Change in Control or similar
event as provided in the applicable Plan and/or stock option agreement. This
Paragraph 7 shall control as to each such Option notwithstanding anything in the
applicable Plan and/or stock option agreement to the contrary.

     8. General Creditor Status. All cash payments to which you become entitled
hereunder will be paid, when due, from the general assets of the Company, and no
trust fund, escrow arrangement or other segregated account will be established
as a funding vehicle for such payment. Accordingly, your right (or the right of
the personal representatives or beneficiaries of your estate) to receive such
cash payments hereunder will at all times be that of a general creditor of the
Company and will have no priority over the claims of other general creditors.

     9. Arbitration. To the fullest extent allowed by law, any controversy or
claim arising out of or relating to the termination of your employment with the
Company or the benefits to which you may be entitled by reason of such
termination shall be settled by binding and non-appealable arbitration conducted
in San Francisco, CA by an arbitrator selected in accordance with the procedure
set forth below. Possible disputes covered by the foregoing, include (but are
not limited to) claims pursuant to Title VII of the Civil Rights Act, the
California Fair Employment and Housing Act and comparable statutes in other
states if applicable, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, and any other statutes relating to an
employee’s relationship with his or her employer. You and the Company shall
initially confer and attempt to reach agreement on the individual to be
appointed as the arbitrator. If no agreement is reached, you and the Company
shall request from the Judicial

12



--------------------------------------------------------------------------------



 



Arbitration and Mediation Services (“JAMS”) office in San Francisco CA a list of
five retired judges affiliated with JAMS. You and the Company shall each
alternately strike names from such list until only one name remains, and such
person shall thereby be selected as the arbitrator. Except as otherwise provided
for herein, such arbitration shall be conducted in conformity with the
procedures specified in the California Arbitration Act (Cal. C.C.P.
Sections 1280 et seq.). The arbitrator shall allow the discovery authorized by
California Code of Civil Procedure section 1283.05 or any other discovery
required by law in arbitration proceedings. Also, to the extent that anything in
this letter agreement conflicts with any arbitration procedures required by
applicable law, the arbitration procedures required by applicable law shall
govern. The arbitrator shall issue a written award that sets forth the essential
findings and conclusions on which the award is based. The arbitrator shall have
the authority to award any relief authorized by law in connection with the
asserted claims or disputes. The arbitrator’s award shall be subject to
correction, confirmation, or vacation, as provided by any applicable law setting
forth the standard of judicial review of arbitration awards.

     The Company will bear the entire cost of the arbitrator’s fee and any other
type of expense or cost that you would not be required to bear if you were free
to bring the dispute or claim in court as well as any other expense or cost that
is unique to arbitration. The parties intend that this Paragraph 9 shall be
valid, binding, enforceable and irrevocable and shall survive the termination of
this letter agreement. Any final decision of the arbitrator so chosen may be
enforced by a court of competent jurisdiction. You acknowledge and agree that
you are waiving your right to a jury trial and agree that the decision of the
arbitrator shall be final and binding. If you are determined by the arbitrator
to be the prevailing party in the arbitration, then you will be entitled to
reimbursement from the Company of all the reasonable fees (including attorney
fees) and expenses you incur in connection with such arbitration.

     10. Miscellaneous. This letter agreement will be binding upon the Company,
its successors and assigns and is to be construed and interpreted under the laws
of the State of California, notwithstanding any California or other conflict of
law provision to the contrary. The Company will require the surviving entity or
successor in any Change in Control to expressly assume and agree to perform the
Company’s obligations under this letter agreement in the same manner and to the
same extent as the Company would be required to perform them if such Change in
Control had not taken place. If the Company fails to obtain such assumption and
agreement in writing before the effective date of any such Change in Control,
then the failure will be deemed to be a breach of this letter agreement and you
will be entitled to the benefits under Part Three.

     None of your benefits, payments, proceeds or claims will be subject to any
claim of any creditor and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor, nor do you
have any right to alienate, anticipate, commute, pledge, encumber or assign any
of the benefits or payments or proceeds which you may expect to receive,
contingently or otherwise, under this letter agreement. Notwithstanding the
foregoing, benefits which are in pay status may be subject to a court-ordered
garnishment or wage assignment, or similar order, or a tax levy. This letter
agreement will inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

13



--------------------------------------------------------------------------------



 



     Except as provided below, this letter agreement supersedes all prior
agreements between you and the Company relating to the subject of severance
benefits payable upon your termination of employment (including, without
limitation, the Prior Agreement), whether or not in connection with a Change in
Control or other change in control or ownership of the Company, and you will not
be entitled to any other severance benefits upon your termination of employment
other than those that are provided in this letter agreement. Except as provided
in the next sentence, there are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. Notwithstanding anything to
the contrary, nothing in this letter agreement is meant to, or does, supersede,
alter or modify your obligations under the Confidential Information and
Invention Assignment Agreement previously signed by you with the Company.
Further, except as expressly modified herein, each of your Options shall
otherwise continue to be subject to the terms and conditions of the applicable
Plan and stock option agreement.

     This letter agreement may only be amended or terminated by written
instrument signed by you and an authorized officer of the Company.

     If any provision of this letter agreement as applied to you or the Company
or to any circumstance should be adjudged by a court of competent jurisdiction
to be void or unenforceable for any reason, the invalidity of that provision
will in no way affect (to the maximum extent permissible by law) the application
of such provision under circumstances different from those adjudicated by the
court, the application of any other provision of this letter agreement, or the
enforceability or invalidity of this letter agreement as a whole. Should any
provision of this letter agreement become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this letter
agreement will continue in full force and effect.

     The section headings of this letter agreement are for the purpose of
convenience only, and they neither form a part of this agreement nor are they to
be used in the construction or interpretation thereof.

     Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this letter agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

     Each party recognizes that this is a legally binding contract and
acknowledges and agrees that they have had the opportunity to consult with legal
counsel of their choice. Each party has cooperated in the drafting, negotiation
and preparation of this letter agreement. Hence, in any construction to be made
of this letter agreement, the same shall not be construed against either party
on the basis of that party being the drafter of such language.

14



--------------------------------------------------------------------------------



 



     11. Employment at Will. Your employment with the Company shall remain an
employment at will. Nothing in this letter agreement is intended to provide you
with any right to continue in the employ of the Company (or any Corporate
Affiliate) for any period of specific duration or interfere with or otherwise
restrict in any way your rights or the rights of the Company (or any Corporate
Affiliate), which rights are hereby expressly reserved by each, to terminate
your employment at any time for any reason or for no reason.

     12. Payment of Obligations Absolute. Except as provided in Section (c) of
Part Two, Section (c) of Part Three, Part Four and Section 3 of Part Six, the
Company’s obligation to make the payments and the arrangements provided for
herein are absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against you or
anyone else. You agree that, in the event of the termination of your employment,
the applicable payments called for by this agreement (whether pursuant to
Part Two, Part Three, or Section 1 of Part Six) shall constitute the exclusive
and sole remedy for any termination of your employment and you covenant not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company will pay all amounts payable by the
Company under this letter agreement without notice or demand. Each and every
payment made hereunder by the Company will be final, and the Company will not
seek to recover from you all or any part of such payment, for any reasons
whatsoever, except as otherwise provided in Part Four or in Section 9 of
Part Six, or in the event that the Release is revoked or otherwise rendered
unenforceable by you.

     You will not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this letter
agreement, and if you obtain any other employment it will in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made hereunder, except to the extent provided in Section (c) of
Part Two or Section (c) of Part Three.

     13. Other Benefit Plans. All payments, benefits and amounts provided under
this letter agreement are in addition to and not in substitution for any pension
rights under the Company’s tax-qualified pension plan in which you participate
and any disability, life or workers’ compensation distribution that you may be
entitled to under the terms of any such plan at the time your employment by the
Company terminates. Notwithstanding the foregoing, this letter agreement does
not create an inference that any duplicate payments will be required. Any
payments you receive under this letter agreement will not be deemed a part of
your compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Company, except where explicitly provided under the terms of such plans or
arrangements.

[The remainder of this page has intentionally been left blank.]

15



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the foregoing by signing the enclosed
copy of this letter and returning it to the Company.

              Very truly yours,
 
            ASK JEEVES, INC.
 
       

  By:   /s/ Steve Berkowitz

       

      Steve Berkowitz

      Chief Executive Officer

ACCEPTANCE

     I hereby agree to all the terms and provisions of the foregoing letter
agreement governing the severance benefits to which I may become entitled upon
the termination of my employment under certain prescribed circumstances,
including (i) an involuntary termination without cause or (ii) an involuntary
termination without cause or resignation following a substantial change in
control or ownership of the Company. I further agree that the benefits to which
I may become entitled under this letter agreement supersede and replace any
other severance benefits to which I might otherwise become entitled under any
other plan, program or arrangement or agreement with the Company, including,
without limitation, any severance benefits provided under the letter agreement
between the Company and me dated November 14, 2002 and I hereby fully release
all the rights and entitlements I might otherwise have under those other plans,
programs, arrangements and agreements.

         

  Signature:   /s/ A. George Battle

       

      A. George Battle

  Date:   1-19-05

16